Citation Nr: 0829990	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic heart 
disorder, to include coronary artery disease, to include as 
secondary to service-connected residuals of rheumatic fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that although substantial development has 
taken place, remand is required for the claim of entitlement 
to service connection for a chronic heart disorder, to 
include coronary artery disease (CAD), to include as 
secondary to residuals of rheumatic fever.  

The claim for entitlement to service connection for CAD, to 
include as secondary to residuals of rheumatic fever, must be 
remanded for a VA medical opinion.  Service connection on a 
secondary basis requires evidence sufficient to show a 
currently diagnosed disability which was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The July 2006 VA medical opinion of record 
is incomplete because it did not address whether the 
service-connected rheumatic fever aggravated CAD.  
Accordingly, remand is required for an additional opinion and 
for clarification.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
competent evidence that provides a 
relationship between a chronic heart 
disorder, to include CAD, and his period 
of active military service, as well as to 
his service-connected rheumatic fever.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO must obtain an appropriate VA 
medical opinion to determine the nature 
and etiology of any chronic heart 
disorder found, to include the currently 
diagnosed CAD.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examiner must provide an 
opinion, in light of the service and 
post-service medical evidence of record, 
whether any diagnosed chronic heart 
disorder, to include CAD was caused or 
aggravated by the veteran's service-
connected rheumatic fever.  If an opinion 
cannot be provided without further 
examination of the veteran, such an 
examination must be provided.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.  


3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, to include the law and 
regulations regarding secondary service 
connection.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




